[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After Hearing in Damages, the court finds the defendants, or either of them, are not in the Military Service of the United States.
Judgment may enter for the plaintiff, Ralph A. St. Germain, against the defendants to recover Forty-Two Thousand Three Hundred Forty Dollars ($42,340.00). CT Page 5130
In the above entitled case, judgment may enter for the plaintiff, Michele R. St. Germain, against the defendants to recover One Thousand Dollars ($1,000.00).
LEONARD W. DORSEY STATE TRIAL REFEREE